



COURT OF APPEAL FOR ONTARIO

CITATION: Halton (Regional Municipality) v.
    F. Greco & Sons Limited (Greco Construction), 2021 ONCA 322

DATE: 20210512

DOCKET: M52153 and M52369 (M51847)

Nordheimer J.A. (Motions Judge)

BETWEEN

The Regional Municipality of
    Halton

Plaintiff
Moving and Responding Party

and

F.
    Greco & Sons Limited o/a Greco Construction, Michael Greco, John Frank Greco,
    John Paul Greco, Sirron Systems Incorporated, Sirron Systems Inc., Sirron Group
    International, Sirron Electrical Contracting Corporation, David Allan Norris,
    Meehans Industrial Maintenance Ltd., Patrick Vincent Meehan, Jason Matthew
    Mote, Giulio (Julio) Cerelli, Canian Precision Machine Shop Limited, Wahan
    Aghaian, Eli Ishkanian and
Lisa Snowball

Defendants
Moving and Responding Party

Talia Gordner, for the moving and
    responding party, Regional Municipality of Halton

Paul H. Starkman, for the moving and
    responding party, Lisa Snowball

Heard: May 12, 2021
    by video conference

ENDORSEMENT

[1]

I have two motions before me. One motion is
    brought by the Regional Municipality of Halton to strike out the motion for
    leave to appeal brought by the responding party, Lisa Snowball. The other
    motion is brought by Lisa Snowball for leave to file fresh evidence on the
    motion for leave to appeal. Ms. Snowballs motion for leave to appeal seeks to
    appeal the denial of leave to appeal by the Divisional Court from an order of a
    Superior Court judge.

[2]

Prior to hearing the merits of the motions, I
    raised with counsel whether a single judge of this court has jurisdiction to
    determine either of them. I have concluded that I do not.

[3]

Only a panel can determine the issue of
    jurisdiction with respect to an appeal:
Courts of Justice Act
, R.S.O.
    1990, c. C.43, s. 134(3),
Rules of Civil Procedure,
R.R.O. 1990, Reg.
    194, r. 61.16(2.2). Also, only a panel can determine a motion for leave to
    appeal:

Courts of Justice Act
, ss. 7(1), 7(3).

[4]

In my view, it follows from these provisions
    that since a panel must determine the motion for leave to appeal, it is a panel
    that must determine any jurisdictional issue relating to the motion for leave
    since, if successful, it would finally determine whether there is an appeal or
    not. Therefore, it must be a panel of this court that hears and determines the
    Regions motion to strike the motion for leave to appeal.

[5]

I reach the same conclusion respecting Ms.
    Snowballs motion to adduce fresh evidence. Rule 61.16(2) provides that a
    motion to receive fresh evidence must be made to the panel hearing the appeal.
    Following the same analysis above relating to the jurisdiction issue, it is my
    view that, if a panel hearing an appeal must determine the admissibility of
    fresh evidence on the appeal, a panel hearing a motion for leave to appeal must
    determine the admissibility of fresh evidence on that motion.

[6]

As a result, I order that these two motions be
    transferred to be heard and determined by a panel of this court. If the panel
    determines the jurisdictional issue in favour of the Region, then the motion
    for fresh evidence becomes moot. If the jurisdictional issue is determined in
    favour of Ms. Snowball, then the panel can direct how the motion for fresh
    evidence ought to be dealt with.

[7]

I reserve the costs of today to the panel
    hearing the motions.

I.V.B.
    Nordheimer J.A.


